Case 1:19-cv-00874-RBJ-MEH Document 422 Filed 03/26/21 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No 19-cv-00874-RBJ-MEH

   WARNER BROS. RECORDS INC., et al.,

          Plaintiffs,
   v.

   CHARTER COMMUNICATIONS, INC.,

         Defendant.
   ______________________________________________________________________________

                                      ORDER
   ______________________________________________________________________________

   Michael E. Hegarty, United States Magistrate Judge.

          Plaintiffs have filed an Objection to Special Master’s January 22, 2021 Order Denying

   Discovery into Charter’s Deterrence Defense. ECF 346. The Special Master’s decision denied

   Plaintiffs discovery into Defendant’s records concerning Defendant’s experience with peer-to-peer

   infringement postdating the claims period in this case, up to the present time. This issue has been

   the topic of extensive argument by the parties as well as email correspondence presenting their

   respective positions. The premise of Plaintiffs’ Objection, stated in their opening paragraph, is

   that Charter intends to argue “(1) deterrence is ‘one of the main issues’ in determining the amount

   of statutory damages,” “(2) peer-to-peer infringement is ‘no longer a problem,’ such that there is

   nothing to deter,” and “(3) because there is nothing to deter, Plaintiffs should not be awarded

   significant damages.” Both parties have represented to the Court that deterrence is an issue

   concerning damages. However, Defendant has waived, on the record, its ability to argue or present

   evidence concerning (2) and (3).

          Specifically, Defendant, through counsel Andrew Schapiro, stipulated:
Case 1:19-cv-00874-RBJ-MEH Document 422 Filed 03/26/21 USDC Colorado Page 2 of 3




          Charter will not argue in this case that because today Charter does more to reduce,
          or has by its conduct reduced, P2P sharing and/or infringement on Charter’s
          network compared with the claims period, statutory damages are inappropriate or
          should be reduced. Charter reserves the right to argue that developments in the
          music industry, including with regard to its business model and sources of revenue,
          and including the decline of P2P piracy generally, are factors relevant to the
          assessment of statutory damages.

   Email dated March 12, 2021 4:30 PM from Andrew Schapiro to counsel and the Court.

   Defendant’s retention of the ability to argue that peer-to-peer infringement is no longer the problem

   that it was during the claims period was insufficient because, in my view, Plaintiffs should then be

   permitted discovery into whether that is true. Indeed, Plaintiffs’ counsel Mr. Ehlers stated as much:

          So I was saying that if -- if they're agreeing that peer-to-peer -- not to argue that
          peer-to-peer infringement is no longer a problem and they're not going to argue that
          the jury shouldn't consider that if there's no need for a deterrence when they
          consider the amount of statutory damages to award, then sure. That -- I mean, that's
          what we want this discovery for.

   ECF 413 at 35, ll.10-16. Thereafter, at an oral argument on March 18, 2021, and in an email from

   Mr. Schapiro to counsel and the Court dated March 19, 2021 3:54 PM, Mr. Schapiro stipulated on

   behalf of Defendant to waive any argument or evidence that peer-to-peer infringement has

   decreased, either absolutely in terms of actual piracy, or relatively, in terms of its prevalence

   compared with overall music industry revenue. That is what I asked them to do, Plaintiffs admit

   that such argument was the purpose of the discovery at issue here, and, therefore, Plaintiffs’

   Objection should be moot.

          However, once Plaintiffs saw the writing on the wall, they adapted their position in order

   to obtain the contested discovery, asserting that Defendant’s anticipated argument about how the

   music industry has changed, and that the industry engages in its business in a far different manner

   than during the claims period (e.g., significant profits are obtained through streaming services,

   which have grown exponentially in the past five or so years since the end of the claims period),




                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 422 Filed 03/26/21 USDC Colorado Page 3 of 3




   justifies discovery into Defendant’s post-claim records of alleged peer-to-peer infringement.

   Using any semblance of a proportionality analysis (which is somewhat interesting in a case of this

   magnitude), I believe the anticipated defense argument does not justify the discovery. First, I do

   not agree with Plaintiffs that Defendant’s business-model argument implicitly tells the jury that

   peer-to-peer infringement is no longer the problem it once was. Second, Defendant will rely on

   publicly available records concerning the current music industry business model, not on material

   received in discovery from the Plaintiffs. Third, if Judge Jackson finds any relevance in post-

   claims-period peer-to-peer infringement, Plaintiffs already have significant evidence in the form

   of infringement notices sent to Defendant and other internet service providers. Finally, opening

   the door more widely into post-claims-period discovery would more than double the size of this

   case, as the claims period is only March 24, 2013 to May 17, 2016, while the time since then is

   approaching five years. I believe the discovery in the case must have some limits, and the

   prohibition established here is necessary and appropriate.

          Therefore, the Objection to Special Master’s January 22, 2021 Order Denying Discovery

   into Charter’s Deterrence Defense [filed January 29, 2021; ECF 346] is denied.

          SO ORDERED.

          DATED at Denver, Colorado this 26th day of March, 2021.

                                                        BY THE COURT:




                                                        Michael E. Hegarty
                                                        United States Magistrate Judge




                                                   3
